Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/10/2021.  In the Amendment, Applicant amended claims 1, 3-4, 7-8, 11-12, 14 and 16-17 
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 12/14/2021 has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 12/10/2021 has been acknowledged and has been approved.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of records, e.g., Ramu et al. (US PGPUB 2015/0227602, hereinafter Ramu) discloses providing content data storage services to a remote device over the internet to enable access of the remote device in the cloud. A content data storage device receives data indicative of a subscription to content data storage services from a remote device. The content data storage device provisions cloud storage to provide the content data storage services subscribed to by the remote device. Data associated with the remote device is replicated to the provisioned cloud storage to provide a replicated device in the cloud. Data indicative of a request to use the replicated device in the cloud is received. The content data storage device executes the replicated device in the cloud, thereby providing access of the remote device in the cloud for the remote device.  Another prior art of records, e.g., Kumarasamy et al. (US PGPUB 2014/0201162, hereinafter Kumarasamy) discloses restores selected virtual machine files from a block-level backup without restoring blocks associated with files other than the selected virtual machine file. The system identifies the one or more blocks associated with a selected file from a file index that is created during the block-level backup of the virtual machine by accessing the file allocation tables of the underlying host system and associating the locations of the blocks with the file information from the file allocation table for the virtual files of the virtual machine. The system further restores the identified blocks without restoring blocks associated with files other than the selected file and/or file version, recreates the Ramu nor Kumarasamy explicitly discloses these combine features of “wherein the first page is filled, based on the page-size, by the first data blocks restored from the secondary copy, [[and]] wherein the second virtual-disk file is associated with a second virtual machine hosted by a second computing device distinct from the first computing device, | wherein the cloud-based account is configured to store a first virtual-disk file restored in its entirety from the secondary copy of the second virtual- disk file, and | wherein a storage capacity of the cache storage area is less than the first virtual-disk file restored in its entirety from the secondary copy of the second virtual-disk file, upload the  first data blocks in the filled first page from the cache storage area to a page in the first virtual-disk file in the cloud-based account, and further upload page-by-page all restored data blocks from the cache storage area to the first virtual-disk file in the cloud-based account without first restoring the secondary copy of the second virtual-disk file in its entirety to the first computing device; and based on the first computing device determining that (i) no more of the secondary copy remains to be restored to the cache storage area and (ii) a second page in the plurality of pages in the cache storage area is not filled by data blocks restored from the secondary copy, the first computing device is further configured to upload the restored data blocks in the second page from the cache storage area to the first virtual-disk file to finish restoring the first virtual-disk file in the cloud-based account”.

This feature in light of other features, when considered as a whole, in the independent claims 1 and 11 are allowable over the prior arts of record.
An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 11. 
	The dependent claims depending upon claims 1 and 11 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163